Order denying defendant’s motion to vacate notice of examination before trial and directing defendant to appear for examination under said notice as modified, reversed upon the facts in the exercise of the discretion of the court, with ten dollars costs and disbursements, and motion granted, without costs. In our opinion the examination is not sought in good faith to be used upon the trial. Examinations before trial in this class of litigation are rarely necessary, and are not favored by the courts. (Wessel v. Schwarzler, No. 1, 144 App. Div. 587.) Kelly, P. J., Jayeox, Manning, Kapper and Lazansky, JJ., concur.